TABLE OF CONTENTS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Commission File Number 1-8250 WELLS-GARDNER ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) ILLINOIS (State or other jurisdiction of incorporation or organization) 36-1944630 (IRS Employer Identification Number) 9500 West 55th Street, SuiteA McCook, Illinois 60525-3605 (Address of principal executive offices) Registrant’s telephone number, including area code: 708/290-2100 Securities registered pursuant to Section12(b) of the Act: Common Stock, $1.00 par value NYSE Amex Title of each class Name of each exchange on which registered Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark if disclosure of delinquent filers in response to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a Smaller Reporting Company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant (assuming for the purposes hereof, that directors, executive officers and 10% or greater stockholders of the registrant are affiliates of the registrant), based upon the closing sale price of the registrant’s Common Stock on February 26, 2010 was approximately $25,933,000. The number of shares of the registrant’s Common Stock outstanding as of February 26, 2010, was approximately 10,457,000. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Annual Report to Shareholders for the year ended December31, 2009 are incorporated into PartII of this Report on Form 10-K and filed as Exhibit13.0 hereto. Portions of the Registrant’s definitive Proxy Statement relating to the Registrant’s 2010 Annual Meeting of Stockholders to be filed hereafter are incorporated into PartIII of this Report on Form 10-K. As used in this Annual Report on Form 10-K, the terms “we,” “us,” “our” and “the Company” mean Wells-Gardner Electronics Corporation, an Illinois corporation, and its subsidiaries, unless the context indicates a different meaning, and the term “common stock” means our common stock, $1.00 par value per share. -1- TABLE OF CONTENTS PART I Item1. BUSINESS Item2. PROPERTIES Item3. LEGAL PROCEEDINGS Item4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II Item 5. MARKET FOR THE REGISTRANT’S COMMON STOCK AND RELATED STOCKHOLDERS MATTERS Item6. SELECTED FINANCIAL DATA Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Item7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Item9A. CONTROLS AND PROCEDURES Item9B. OTHER INFORMATION PART III Item10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT Item11. EXECUTIVE COMPENSATION Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Item14. PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV Item15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES SIGNATURES Annual Report to Shareholders Consent of Blackman Kallick LLP Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Statement of CEO and CFO Pursuant to Section 906 -2- TABLE OF CONTENTS PART
